Name: 2013/697/CFSP: Political and Security Committee Decision EUTM Mali/3/2013 of 12Ã November 2013 on the acceptance of third States' contributions to the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali)
 Type: Decision
 Subject Matter: Europe;  defence;  cooperation policy;  European construction;  Africa
 Date Published: 2013-11-30

 30.11.2013 EN Official Journal of the European Union L 320/33 POLITICAL AND SECURITY COMMITTEE DECISION EUTM MALI/3/2013 of 12 November 2013 on the acceptance of third States' contributions to the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (2013/697/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/34/CFSP of 17 January 2013 on a European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) (1), and in particular Article 8(2) thereof, Whereas: (1) Pursuant to Article 8(2) of Decision 2013/34/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on acceptance of the proposed contributions by third States. (2) Following recommendations on a contribution from the Swiss Confederation by the EU Mission Commander and the advice from the European Union Military Committee, the contribution from the Swiss Confederation should be accepted. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 Third States' contributions 1. The contribution from the Swiss Confederation to the European Union military mission to contribute to the training of the Malian Armed Forces (EUTM Mali) is accepted and is considered to be significant. 2. The Swiss Confederation is exempted from financial contributions to the budget of EUTM Mali. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 November 2013. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ 14, 18.1.2013, p. 19.